               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAI’I

                              )
DONNA GARCIA, Individually    )
and As Guardian Ad Litem for  )
Her Minor Children,           )
J.L. and G.L.                 )
                              )
          Plaintiff,          )
                              )
     v.                       )        Civ. No. 18-00100 ACK-KSC
                              )
CITY AND COUNTY OF HONOLULU; )
RONALD J. LOMBARDI; APRIL     )
DANIELS; ARLYNN ORPILLA;      )
BONNIE McKEWEN; HAROLD        )
UEHARA; TIMOTHY SLOVAK; MIKEL )
FREDERICK; ROBERT A.          )
CRAVALHO; DARRIEN THORNLEY;   )
GARY DANIELS; THOMAS NITTA;   )
LEONARD NISHIMURA; BENJAMIN   )
MOSZKOWICZ; ALAN RODRIGUES;   )
KEITH VEGAS; LANELL ARAKAWA; )
BRIAN BLACKWELL; NATHAN HEE; )
BRANDON LAU; RYAN HIRONAKA;   )
PAUL LEE; and JOHN and/or     )
JANE DOES 1-10,               )
                              )
          Defendants.         )
                              )

          ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

          For the reasons set forth below, the Court GRANTS

Defendants’ motions to dismiss for failure to state claims upon

which relief can be granted as follows:

          1. The Court GRANTS WITH PREJUDICE the Officer
             Defendants’ Motion as to all claims except those
             asserted against Officers Arakawa, Hee, and Lee in
             their individual capacities, which are dismissed
             WITHOUT PREJUDICE;



                               - 1 -
           2. The Court GRANTS WITH PREJUDICE Defendant Cravalho’s
              Motion and Defendant Moszkowicz’s Motion as to all
              claims; and

           3. The Court GRANTS WITHOUT PREJUDICE Defendant
              Honolulu’s Motion as to all claims.

                       PROCEDURAL BACKGROUND

           On March 15, 2018, Plaintiff Donna Garcia,

individually and as guardian ad litem for her minor children,

J.L. and G.L. (“Plaintiff”) filed a Complaint against the City

and County of Honolulu (“Defendant Honolulu”), twenty-one

Honolulu Police Department (“HPD”) officers, and John and/or

Jane Does 1-10 (“Doe Defendants”).     ECF No. 1 (“Compl.”) ¶¶ 11-

14.   The twenty-one HPD officer defendants are sued in both

their individual and official capacities, and are Ronald J.

Lombardi (“Defendant Lombardi”), Robert A. Cravalho (“Defendant

Cravalho”), Benjamin Moszkowicz (“Defendant Moszkowicz”), April

Daniels, Arlynn Orpilla, Bonnie McKewen, Harold Uehara, Timothy

Slovak, Mikel Frederick, Darrien Thornley, Gary Daniels, Thomas

Nitta, Leonard Nishimura, Alan Rodrigues, Keith Vegas, Lanell

Arakawa, Brian Blackwell, Nathan Hee, Brandon Lau, Ryan

Hironaka, and Paul Lee (the “Officer Defendants”).    Id. ¶ 13.

           The Complaint asserts five causes of action.   Counts

I, II and III, arising under 42 U.S.C. § 1983 (“Section 1983”),

allege that Defendants violated Plaintiff’s rights under the

Equal Protection Clause of the Fourteenth Amendment.    Id. ¶¶



                               - 2 -
145-160.   Counts IV and V allege state law claims for

intentional infliction of emotional distress (“IIED”) 1 and

negligence.   Id. ¶¶ 161-164.    Based on these claims, Plaintiff

requests monetary relief, as well as punitive damages and

attorneys’ fees and costs.     Id. ¶ 164.

           On May 4, 2018, Defendant Honolulu filed a Motion to

Dismiss.   ECF No. 20.    (“Defendant Honolulu’s Motion”).      On May

14, 2018, Defendant Cravalho filed a Motion to Dismiss.         ECF No.

25.   (“Defendant Cravalho’s Motion”).      On June 19, 2018,

Defendant Moszkowicz filed a Motion to Dismiss.       ECF No. 40.

(“Defendant Moszkowicz’s Motion”).       On July 31, 2018, the

remaining Officer Defendants (with the notable exception of

Defendant Lombardi) filed a Motion to Dismiss.       ECF No. 45.

(“Officer Defendants’ Motion”).     On October 11, 2018, Plaintiff

filed her “Omnibus Memorandum in Opposition” to Defendant

Honolulu’s Motion, Defendant Cravalho’s Motion, and Defendant

Moszkowicz’s Motion.     ECF No. 54.   (“Omnibus Opposition”).     On

October 15, Plaintiff filed her Memorandum in Opposition to

Officer Defendants’ Motion.     ECF No. 57 (“Second Opposition”).

On October 18, 2018, Defendant Honolulu and Defendants Cravalho


1
  Plaintiff asserts her IIED claim solely against Defendant
Lombardi. Compl. ¶ 162. Accordingly, because Defendant
Lombardi has not filed a motion to dismiss, the Court does not
address in this Order the adequacy of Plaintiff’s claims against
Defendant Lombardi.



                                 - 3 -
and Moszkowicz filed their Replies.        ECF Nos. 58 and 59.    On

October 22, 2018, the remaining Officer Defendants filed their

Reply.   ECF No. 60.     The Court held a Hearing on Defendants’

Motions on November 9, 2018 at 11:00 a.m.

                           FACTUAL BACKGROUND

            The facts in this order are recited only for the

purpose of deciding Defendants’ motions to dismiss and are not

intended to be findings of fact upon which the parties may rely

in future proceedings.

            According to the Complaint, Plaintiff is employed as

an officer with the Department of Homeland Security, Customs and

Border Protection and currently resides in Georgia, having left

Honolulu in 2009.    Compl. ¶¶ 9-10.      Defendant Lombardi is

currently employed as an HPD officer and resides in Honolulu.

Id. ¶ 12.    Defendants Cravalho and Moszkowicz, as well as the

remaining Officer Defendants, are all currently employed as HPD

officers.    Id. ¶ 13.    Defendant Honolulu is a municipal

corporation of the State of Hawai’i.        Id. ¶ 11.

            Plaintiff and Defendant Lombardi were married in

November 1999.    Id. ¶ 15.    They have two children together, J.L.

and G.L.    Id. ¶ 16.    Plaintiff and Defendant Lombardi were

separated in November 2007, and divorced on February 14, 2011.

Id. ¶ 17.    The separation and divorce were precipitated by

Defendant Lombardi’s sexual abuse of his children and his


                                  - 4 -
physical domestic abuse of Plaintiff.       Id. ¶ 18.   In the final

divorce decree, Plaintiff was awarded sole legal and physical

custody of the children.    Id. ¶ 19.     Defendant Lombardi was

permitted phone visitation with the children and in-person

visitation under the supervision and approval of their current

treating therapist and Plaintiff.     Id.

           The Complaint states that Plaintiff has been

victimized and harassed by Defendant Lombardi on an ongoing

basis since she and Defendant Lombardi separated in November

2007.   Id. ¶ 3.   On March 2, 2008, G.L. reported that she was

sexually assaulted by Defendant Lombardi.       Id. ¶ 20.   On March

7, 2008, G.L. was interviewed at the Children’s Justice Center

in Honolulu regarding the reported sexual assault; J.L. was

interviewed regarding another incident where Defendant Lombardi

apparently sexually assaulted J.L.       Id. ¶ 21-22.

           During the course of 2008, Plaintiff obtained three

protective orders against Defendant Lombardi.       Id. ¶¶ 27, 37 and

44.   Plaintiff also obtained a pre-decree relief order in her

divorce action.    Id. ¶ 34.   The first protective order was

obtained on March 7, 2008 and remained in effect until June 5,

2008.   Id. ¶¶ 27-28.   The second protective order was obtained

on June 18, 2008 and remained in effect until July 9, 2008, when

it was dissolved by agreement of the parties and replaced by the

pre-decree relief order dated July 15, 2008.       Id. ¶ 37.   The


                                 - 5 -
third protective order was obtained on September 26, 2008 and

remained in effect until March 26, 2009. Id. ¶ 44.      The pre-

decree relief order stayed in effect until February 14, 2011

when Plaintiff’s final divorce decree was entered.      Id. ¶ 19.

          The first protective order was obtained based on

threats by Defendant Lombardi to Plaintiff and the physical

assault of J.L. and sexual assault of G.L.      Id. ¶ 25.   The

second protective order was obtained based on physical threats

involving fire arms directed at Plaintiff and attempts by

Defendant Lombardi to enter Plaintiff’s residence without

permission.   Id. ¶ 36.   The second protective order required

Defendant Lombardi to surrender all of his firearms to the HPD,

but the HPD apparently seized only three of Defendant Lombardi’s

four firearms.   Id. ¶¶ 37, 39.    The third protective order was

obtained based on Defendant Lombardi stalking Plaintiff and

being in possession of firearms while in Plaintiff’s presence in

violation of the pre-decree relief order.      Id. ¶ 43. Defendant

Lombardi’s firearms were seized on September 28, 2008, three

days after the third protective order was issued.      Id. ¶ 47.

          Plaintiff points out that upon service of each

protective order, Defendant Lombardi was placed on restricted

duty, but that the HPD restored his police authority shortly

after each protective order expired.      Id. ¶¶ 28, 40, 51.

Plaintiff avers that the rapid restoration of Defendant


                                  - 6 -
Lombardi’s police authority after each protective order expired

indicates that the HPD failed to conduct independent internal

investigations regarding the facts underlying the protective

orders.   Id. ¶¶ 29, 41, 52.

           Plaintiff also contends that the HPD, Doe Defendants

and Defendant Honolulu helped Defendant Lombardi pass a

polygraph examination with respect to the first protective order

sought after G.L. reported that Defendant Lombardi sexually

assaulted her.    Id. ¶¶ 30-32. The Complaint alleges that the

HPD, Doe Defendants and Defendant Honolulu provided Defendant

Lombardi with the polygraph questions in advance, selected the

examiner, ignored physical evidence of sexual assault on G.L.’s

body in addition to other evidence of sexual assault, and

provided Defendant Lombardi with the videotaped interviews of

G.L. and J.L. regarding their sexual assaults.    Id. ¶¶ 23, 30-

32.

           From June through November 2008, Plaintiff filed seven

incident reports with the HPD documenting Defendant Lombardi’s

violations of the three protective orders and the pre-decree

relief order.    Id. ¶ 53.   The incident reports described various

violations, including that Defendant Lombardi:    (1) visited

Plaintiff and entered her residence and vehicle without her

permission and while armed; (2) delivered “disturbing books

about murders, crime scene investigation, and autopsies to


                                 - 7 -
Aikahi Elementary School to be given to J.L.;” (3) harassed

Plaintiff and the children at a Jamba Juice in Kailua; (4)

harassed and threatened Plaintiff regarding unsupervised

visitation with the children; (5) visited G.L. at her pre-school

without permission; (6) and left Plaintiff a threatening

voicemail. 2   Id. ¶¶ 54, 56-59, 61.     The Department of the

Prosecuting Attorney declined to prosecute the latter two

incident reports.    Id. ¶ 64.   Plaintiff believes that the HPD

did not confer with the Department of the Prosecuting Attorney

regarding the other incidents.     Id.

            In August 2009, J.L. and G.L. both again reported that

they were sexually assaulted by Defendant Lombardi.       Id. ¶ 67.

Their therapist, Dr. Becky Padua, reported this information to

Defendant Cravalho and Child Welfare Services, along with her

fear of reprisal from Defendant Lombardi for reporting the

information as required by law.     Id. ¶ 68.    In September 2009,

Plaintiff provided a letter and binder of evidence to the

Prosecuting Attorney for the City and County of Honolulu in

order to seek its assistance regarding these incidents.          Id. ¶

69.   The materials were turned over to Internal Affairs at HPD.

Id. ¶ 70.

2
  The Court notes that although the Complaint states that
Plaintiff filed seven incident reports, the Complaint only sets
forth information regarding the six incident reports described
herein.



                                 - 8 -
          Plaintiff contends that between June 2008 and June

2011, Defendant Lombardi, with the assistance of various Officer

Defendants, filed six false police reports against Plaintiff in

order to harass, victimize, and harm her professionally, as well

as unduly influence the ongoing divorce and custody proceedings.

Id. ¶¶ 73-88.

          After Plaintiff moved to Ottawa, Canada for work in

October 2012, Defendant Lombardi continued to harass her via

mail, phone and email.   Id. ¶¶ 89-90.    Plaintiff reported this

information to the Ottawa Police Service (“OPS”), which

contacted the HPD and opened a criminal harassment investigation

into the matter.   Id. ¶¶ 91-92.

          On June 25, 2015, Plaintiff filed a written complaint

with the Professional Standards Office (“PSO”) of the HPD

regarding the handling of the three protective orders, the pre-

divorce decree, the OPS investigation, Defendant Lombardi’s

continued harassment, threats of retaliation, and violations of

standing Family Court orders in Virginia and Hawai’i.     Id. ¶ 94.

Plaintiff was notified on May 11, 2017 that on November 9, 2015,

her complaint was closed after having been determined to be

“‘more of a civil matter.’”   Id. ¶ 95.

          Between November 2015 and March 2016, Defendant

Lombardi filed four incident reports falsely accusing Plaintiff

of custodial interference, which were referred to the Department


                               - 9 -
of the Prosecuting Attorney.    Id. ¶¶ 98, 104.   In May 2016,

Defendant Lombardi attempted to use these reports in a show

cause action he brought in Fairfax County, Virginia Juvenile and

Domestic Relations Court to have Plaintiff held in contempt for

violating the custody agreement, despite the fact that Plaintiff

retained full custody of the children after the divorce.       Id. ¶

108.   That action was subsequently dismissed.    Id. ¶ 109.

Plaintiff was informed on February 27, 2017, that Department of

the Prosecuting Attorney would be taking no action on the

custodial interference reports.    Id. ¶ 107.

           On March 15, 2017, Plaintiff filed a second written

complaint with the PSO regarding the four false incident reports

that Defendant Lombardi filed accusing Plaintiff of custodial

interference.   Id. ¶ 109.   Plaintiff was notified on August 9,

2017 that her complaint was sustained.     Id. ¶ 111.   On May 24,

2017 and on January 30, 2018, Defendant Lombardi sent Plaintiff

emails wherein he threatened to file additional police reports

and bring charges alleging custodial interference.      Id. ¶¶ 110,

112.

           The HPD has six standing policies which are designed

to address the misconduct that Plaintiff alleges in her

Complaint.   Omnibus Opposition at 8-11.    The policies are HPD

Policy Nos. 2.21 (“Standards of Conduct”); 3.12 (“Employee Early

Recognition System”); 3.26 (“Employees Involved in Domestic


                               - 10 -
Violence”); 4.18 (“Abuse of Family or Household Members”); 5.01

(“Complaints and Internal Investigations”); and 7.09 (“Court

Orders for Protection”).   Compl. ¶ 114.

                        STANDARD OF REVIEW

           Federal Rule of Civil Procedure 12(b)(6) authorizes

the Court to dismiss a complaint that fails “to state a claim

upon which relief can be granted.”     Fed. R. Civ. P. 12(b)(6).

Rule 12(b)(6) is read in conjunction with Rule 8(a), which

requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief.”     Fed. R. Civ. P.

8(a)(2).   Although Rule 8 does not require detailed factual

allegations, “it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.”    Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)).   “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’”   Id. (quoting Twombly, 550 U.S.

at 555).

           To survive a motion to dismiss, the complaint “must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”     Id. at 678

(2009) (quoting Twombly, 550 U.S. at 570).     “[T]he tenet that a

court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.”     Id. (citing


                              - 11 -
Twombly, 550 U.S. at 555).    Accordingly, “[t]hreadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”     Id.   “The plausibility

standard . . . asks for more than a sheer possibility that a

defendant has acted unlawfully.”    Id.    “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability,

it ‘stops short of the line between possibility and plausibility

of entitlement to relief.’”    Id. (quoting Twombly, 550 U.S. at

557).

          When the Court dismisses a complaint pursuant to Rule

12(b)(6) it should grant leave to amend unless the pleading

cannot be cured by new factual allegations.       OSU Student All. v.

Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).

          A statute of limitations defense may properly be

raised in a motion to dismiss if statute of limitations issues

are “apparent from the face of the complaint.”      Seven Arts

Filmed Entm’t Ltd. v. Content Media Corp., 733 F.3d 1251, 1254

(9th Cir. 2013) (citations omitted).

                              DISCUSSION

          Defendants first argue that Plaintiff’s Section 1983

claims and negligence claims are time-barred by the relevant

statute of limitations.   Defendants next argue that, even if

Plaintiff’s claims are not time-barred, the Complaint fails to




                                - 12 -
allege sufficient facts to state any plausible Section 1983

claims or state law negligence claims.

           The statute of limitations for personal injury and

negligence actions in Hawai’i is two years.    Haw. Rev. Stat. §

657-7.   Plaintiff filed her Complaint on March 15, 2018.   Only

the following allegations in the Complaint occurred within the

statute of limitations period:   (1) on March 18, 2016, Defendant

Lombardi allegedly filed a police report, authored by Officer

Arakawa and approved by Officer Hee, accusing Plaintiff of

custodial interference, Compl. ¶ 103; (2) at an unidentified

time thereafter, Defendant Lombardi used that police report in

connection with his custody dispute with Plaintiff, Id. ¶ 108;

(3) on May 11, 2017, Officer Lee notified Plaintiff via email

that one of her complaints against Defendant Lombardi had been

closed on November 9, 2015, Id. ¶¶ 95-96; (4) on August 9, 2017,

the PSO notified Plaintiff that her complaint dated March 15,

2017 regarding the allegedly false police reports that Defendant

Lombardi filed against her was sustained, Id. ¶¶ 109, 111; and

(5) Defendant Lombardi sent two emails to Plaintiff dated May

24, 2017 and January 30, 2018, where he threatened to bring

custodial interference charges against Plaintiff.    Id. ¶¶ 110,

112.   Plaintiff alleges that she immediately forwarded the first

of these two emails to Officer Lee.    Id. ¶ 110.




                              - 13 -
           The Court first addresses whether Plaintiff’s claims

against the moving defendants are time-barred, and then turns to

the question of whether Plaintiff’s Complaint adequately alleges

claims upon which relief can be granted.

I.   Statute of Limitations

           Plaintiff argues that none of her claims are time-

barred because she has alleged a continuing violation with

respect to Defendant Honolulu and each of the individual Officer

Defendants.

           For purposes of Section 1983 claims, federal courts

apply the forum state’s statute of limitations and its tolling

provisions for personal injury tort actions.    Klein v. City of

Beverly Hills, 865 F.3d 1276, 1278 (9th Cir. 2017).    Hawai’i has

a two-year statute of limitations for personal injury actions.

Haw. Rev. Stat. § 657-7.   However, federal law governs when

Section 1983 claims accrue.   Klein, 865 F.3d   at 1278.   “Under

federal law, a claim accrues when the plaintiff knows or has

reason to know of the injury which is the basis of the action.”

Id. (citing Maldonado v. Harris, 370 F.3d 945, 955 (9th Cir.

2004)).   However, where a plaintiff alleges a “continuing

violation,” the claim accrues on the date of the last injury.

Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir. 2001) (citing

Matson v. Burlington N. Santa Fe R.R., 240 F.3d 1233, 1237 (10th

Cir. 2001)).


                              - 14 -
           The continuing violation doctrine allows a plaintiff

to sue where her injuries are “the consequence of a numerous and

continuous series of events,” which, under certain

circumstances, can permit a plaintiff to bring a claim based on

events that would normally be time-barred.    Heard, 253 F.3d at

319.   The doctrine is meant “to prevent a defendant from using

its earlier illegal conduct to avoid liability for later illegal

conduct of the same sort.”    O’Loghlin v. Cty. of Orange, 229

F.3d 871, 875 (9th Cir. 2000).     A continuing violation is one

where “it would be unreasonable to require or even permit [a

plaintiff] to sue separately over every incident of the

defendant’s unlawful conduct.”    Heard, 253 F.3d at 319.

           Historically, a plaintiff could invoke the continuing

violation doctrine in the Ninth Circuit in two ways: (1) the

“related acts” method; and (2) the discriminatory pattern or

practice method.   The “related acts” method required a plaintiff

to allege timely acts that were sufficiently related to time-

barred acts, such that the acts as a whole constituted a

continuing violation.    Gutowsky v. Cty. of Placer, 108 F.3d 256,

259 (9th Cir. 1997).    The Supreme Court “invalidated the

‘related acts’ method of establishing a continuing violation,

stating that ‘discrete discriminatory acts are not actionable if

time-barred, even when they are related to acts alleged in

timely filed charges.’”    Carpinteria Valley Farms, Ltd. v. Cty.


                               - 15 -
of Santa Barbara, 344 F.3d 822, 828 (9th Cir. 2003) (quoting

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002)). 3

           This Court has defined a discrete act as an “unlawful

practice that ‘occurred’ on the day it ‘happened,’” which

includes, for example, ‘termination, failure to promote, denial

of transfer, or refusal to hire.’”       Yonemoto v. Shinseki, 3 F.

Supp. 3d 827, 842 (D. Haw. 2014) (quoting Morgan, 536 U.S. at

111, 114). 4   Put another way, a discrete act of discrimination is

“one that constitutes a separate, actionable unlawful practice

that is temporally distinct.”    Mansourian v. Regents of the

Univ. of California, No. CIV. S 03-2591 FCD EFB, 2011 WL

1897428, at *2 (E.D. Cal. May 18, 2011) (citing Morgan, 536 U.S.

at 114).   When a plaintiff alleges a claim based upon discrete

discriminatory acts, the statute of limitations runs separately




3
  Although Morgan involved a Title VII claim, the Ninth Circuit
has applied the Morgan framework to bar Section 1983 claims that
are based on discrete time-barred acts despite the fact that
those acts are related to timely-filed claims. Carpinteria, 344
F.3d at 829 (citing RK Ventures, Inc. v. City of Seattle, 307
F.3d 1045, 1061 (9th Cir. 2002)).
4
  Examples of discrete acts in settings other than employment
discrimination include denial of a prisoner’s request for
special meals during Ramadan, Long v. Makua, Civ. No. 16-00372
DWK-RLP, 2017 WL 5490835, at *5 (D. Haw. Nov. 15, 2017); a
city’s withdrawal of a settlement offer after filing a public
nuisance abatement claim against a nightclub, RK Ventures, 307
F.3d at 1050; and a city’s issuance of stop orders against a
developer’s construction projects, Thompson v. City of Shasta
Lake, 314 F. Supp. 2d 1017, 1026-27 (E.D. Cal. 2004).



                                - 16 -
from each discrete act, and the continuing violation doctrine is

no longer applicable.   Morgan, 536 U.S. at 113.

          After Morgan, “[o]ne of the only viable pathways to

maintaining a cause of action for past acts occurring outside

the statute of limitations period is where a plaintiff’s claims

are based, not on discrete acts, but rather on ‘a series of

separate acts that collectively constitute one unlawful

practice.’”   Long, 2017 WL 5490835, at *5 (quoting RK Ventures,

307 F.3d at 1061 n. 13). 5

          Thus, because Plaintiff may no longer avail herself of

the “related acts” method of bringing a Section 1983 claim, the

question necessarily becomes whether Plaintiff’s Section 1983

claim is predicated upon a series of discrete discriminatory

acts or upon a systematic pattern or practice of discrimination.

          The Ninth Circuit has determined that a claim based on

discrete time-barred acts involves a claim that “does not stem

from [a discriminatory] policy . . . but rather from the

individualized decisions that resulted from implementation of a


5
  See also Carpinteria, 344 F.3d at 829 n. 3 (noting that the
Supreme Court “declined to address the ‘systematic practice-or-
pattern’” method of invoking the continuing violation doctrine)
(citing Morgan, 536 U.S. at 115 n. 9); Mansourian v. Regents of
the Univ. of California, 602 F.3d 957, 974 n. 22 (9th Cir. 2010)
(stating that “Morgan left undisturbed [the Ninth Circuit’s]
case law governing continuing systemic violations” and applying
the doctrine in the context of a Section 1983 sex discrimination
claim).



                              - 17 -
policy.”    Pouncil v. Tilton, 704 F.3d 568, 579 (9th Cir. 2012)

(citing Cherosky v. Henderson, 330 F.3d 1243, 1247 (9th Cir.

2003)).    Indeed, “pattern-or-practice claims cannot be based on

‘sporadic discriminatory acts’ but rather must be based on

discriminatory conduct that is widespread.”    Cherosky, 330 F.3d

at 1247 (quoting Int’l Bhd. of Teamsters v. United States, 431

U.S. 324, 336 (1977)).

            In the instant case, Plaintiff argues that Defendant

Honolulu’s continuing violation of her constitutional rights is

its “de facto policy, practice and custom of ignoring criminal

conduct, misconduct, and violations of its standing regulations

and orders committed by [HPD] officers.”    Omnibus Opposition at

15.   Although the Complaint is replete with allegations of

individual instances in which various officer defendants engaged

in acts of misfeasance and nonfeasance in violation of numerous

internal HPD policies, the heart of Plaintiff’s Complaint stems

not from these numerous individual acts, but from Defendant

Honolulu’s alleged “de facto policy.”    Cf. Cherosky, 330 F.3d at

1247 (rejecting the continuing violation doctrine where “the

heart of plaintiffs’ complaint [did] not stem from [a

discriminatory] policy regarding the use of respirators, but

rather from the individualized decisions that resulted from

implementation of a policy”).




                                - 18 -
            The Ninth Circuit in Gutowsky held that the Plaintiff

successfully invoked the continuing violation doctrine in a

Section 1983 case involving employment discrimination.     108 F.3d

at 260.   In that case, the Ninth Circuit stated that the

Plaintiff “presents specific examples of discrimination which

are not the basis of her charge of discrimination but evidence

that a policy of discrimination pervaded” the employer’s

internal promotion decisions, and that the employer engaged in

“widespread polic[ies] and practices of discrimination.”       Id.

(emphasis in original) (internal quotations and citation

omitted).    Similar to Gutowsky, the Plaintiff in the instant

case attacks a practice or policy—Defendant Honolulu’s alleged

policy of ignoring when HPD officers engage in misconduct that

violates internal HPD policies—which Plaintiff alleges violates

her constitutional rights and continues to affect her to this

day.   Omnibus Motion at 19.

            Furthermore, it is unclear that any single act that

Plaintiff complains of gave rise to a cause of action.     A

discrete act is one that gives rise to a claim when the act

occurs.   See Yonemoto, 3 F. Supp. 3d at 842.   Although

Plaintiff’s allegations largely consist of acts by HPD officers,

her purported equal protection claim arises from Defendant

Honolulu and the Officer Defendants’ failure to discipline and




                               - 19 -
take action against Defendant Lombardi and other HPD officers

when officers act in violation of HPD internal policies.

          Plaintiff’s Complaint also features numerous

allegations of instances in which the HPD apparently did respond

to the police reports and other complaints that she filed.   For

example, Plaintiff alleges that one of the complaints she filed

against Defendant Lombardi was sustained, and that another of

her complaints was not sustained.   Compl. ¶ 182.   However, these

apparent contradictions do not disavow Plaintiff’s broader

allegation that Defendant Honolulu and the HPD officers have a

“de facto policy” of ignoring misconduct that HPD officers

engage in.   See Shomo v. City of New York, 579 F.3d 176, 182 (2d

Cir. 2009) (affirming the district court’s finding that a

prisoner’s continuing violation was based upon an ongoing

discriminatory policy of doctors and prison staff disregarding

medical treatment recommendations, even though the prisoner was

frequently seen by doctors).

          Accordingly, the Court finds that Plaintiff’s claims

are based upon a persistent discriminatory policy or practice,

and not upon discrete discriminatory acts.   The next question is

whether Plaintiff has successfully alleged a continuing

violation doctrine.

          To invoke the continuing violation doctrine in a

Section 1983 case, a plaintiff must show “the maintenance of a


                               - 20 -
discriminatory system both before and during” the limitations

period.    Gutowsky, 108 F.3d at 260.   See also Mansourian, 602

F.3d at 974 (providing that a plaintiff has adequately pled an

ongoing claim if she alleges that a systematic discriminatory

policy or practice operated, in part, within the limitations

period).    More specifically, “the plaintiff ‘must allege both

the existence of an ongoing policy of discrimination and some

non-time-barred acts taken in furtherance of that policy.’”

Shomo, 579 F.3d at 181 (quoting Harris v. City of New York, 186

F.3d 243, 248 (2d Cir. 1999)). 6

           Having established that Plaintiff’s claims are based

on an alleged discriminatory policy, the Court must determine

whether Plaintiff has alleged non-time-barred acts with respect

to the various defendants in order to determine whether

Plaintiff has successfully invoked the doctrine.

     A.     Claims Against Defendant Honolulu

            Plaintiff alleges that she suffered from Defendant

Honolulu’s alleged “de facto policy” of ignoring HPD officer

6
  See also Scarim v. Ryan, No. CV 11-1736-PHX-SRB, 2012 WL
12869325, at *2-3 (D. Ariz. Dec. 13, 2012) (applying the
continuing violations test to a prisoner’s claim of deliberate
indifference to medical needs in violation of the Eighth
Amendment); Rodriguez v. City of Los Angeles, Case No. CV 11-
01135 DMG (JEMx), at *18-19 (C.D. Cal. May 8, 2015) (applying
the continuing violations test to plaintiffs’ claims that
serving plaintiffs with unconstitutional injunctions, in
furtherance of a discriminatory policy, deprived plaintiffs of
procedural due process under the Fourteenth Amendment).



                               - 21 -
misfeasance and nonfeasance from 2008 until 2018 in violation of

her right to equal protection.    Compl. ¶ 3.   Plaintiff alleges

that the violation arose because Defendant Honolulu failed to

adequately enforce various protective and restraining orders

against Defendant Lombardi.    Id.   Plaintiff also alleges that

Defendant Honolulu, by virtue of its “de facto policy,” failed

to take action against Defendant Lombardi and other officers who

allegedly assisted him with filing a police report on March 18,

2016, Id. ¶ 103; failed to take action against Defendant

Lombardi in response to threatening emails he sent Plaintiff in

2017 and 2018, Id. ¶¶ 110, 112; and failed to take action when

Plaintiff filed a complaint in 2017 regarding Defendant

Honolulu’s failure to act in response to Defendant Lombardi’s

filing four police reports with the alleged help of other HPD

officers.    Id. ¶ 109.

            Accordingly, the Court finds that Plaintiff has

alleged that Defendant Honolulu has a discriminatory policy, and

has also alleged several acts sufficient to show that the policy

was in place within the statute of limitations period.

Therefore, Plaintiff has successfully invoked the continuing

violation doctrine with respect to her claims against Defendant

Honolulu, and, for that reason, Plaintiff’s claims against

Defendant Honolulu are not time-barred.




                               - 22 -
     B.   Claims Against the Officer Defendants, Defendant
          Cravalho, and Defendant Moszkowicz

          It appears from the face of Plaintiff’s Complaint that

only three events concerning the individual Officer Defendants

occurred within the two-year statute of limitations period—that

is, after March 15, 2016.   The alleged events are as follows:

(1) on March 18, 2016, Defendant Lombardi filed a police report

that was authored by Officer Arakawa and approved by Officer

Hee, which alleged Plaintiff committed custodial interference;

(2) on May 11, 2017, Officer Lee notified Plaintiff via email

that one of her complaints against Defendant Lombardi had been

closed on November 9, 2015; and (3) on May 24, 2017, Defendant

Lombardi sent Plaintiff an email threatening to bring custodial

interference charges against her, which Plaintiff immediately

forwarded to Officer Lee.

          Shomo v. City of New York involved a prisoner who

filed a Section 1983 suit alleging the City of New York, as well

as several corrections officers and doctors, violated the

prisoner’s Eighth Amendment rights as a result of their

deliberate indifference to his medical needs.   579 F.3d at 179.

In that case, the prisoner alleged that the defendants engaged

in an ongoing unconstitutional policy of ignoring

recommendations regarding his medical treatment.    Id. at 182.

The court affirmed the district court’s decision to dismiss as



                              - 23 -
untimely claims against several of the individual doctors and

corrections officers where the events that gave rise to those

claims were time-barred, notwithstanding that the prisoner had

alleged the existence of a discriminatory policy.    Id. at 183-

84.    However, the court noted that the prisoner’s municipal

liability claim would still be viable if he alleged non-time-

barred acts in furtherance of the policy.    Id. at 185.   The

court granted the prisoner leave to amend his complaint

accordingly.    Id. at 185.

            Although Shomo dealt with Section 1983 claims based on

alleged Eighth Amendment violations, the facts of that case are

similar to those in the instant case.    As in Shomo, Plaintiff

attempts to invoke the continuing violation doctrine by alleging

that the defendants have an unlawful discriminatory policy.

Plaintiff has successfully invoked the doctrine with respect to

Defendant Honolulu because she alleged specific acts taken in

furtherance of the discriminatory policy that occurred after

March 15, 2016.

            As for the Officer Defendants, Plaintiff has only

alleged non-time-barred acts taken in furtherance of the alleged

discriminatory policy that involve Officers Arakawa, Hee, and

Lee.    Accordingly, the Court GRANTS the Officer Defendants’

Motion as to all of Plaintiff’s claims, except those claims

against Officers Arakawa, Hee, and Lee.


                               - 24 -
           Defendant Cravalho and Defendant Moszkowicz filed

motions to dismiss separately from the other Officer Defendants,

and also argue that the claims against them are time-barred.

Because Plaintiff has not alleged that Defendants Cravalho or

Moszkowicz engaged in any acts in furtherance of the alleged

discriminatory policy after March 15, 2016, the Court GRANTS

Defendant Cravalho’s Motion and Defendant Moszkowicz’s Motion.

           In addition, at the Hearing held on November 9, 2018,

Plaintiff, through her counsel, conceded that her claims against

the individual officers which are based on events not within the

statute of limitations period are time-barred.   Plaintiff and

Defendants, through their counsel, subsequently agreed that such

claims should be dismiss with prejudice.    Accordingly, the Court

GRANTS WITH PREJUDICE Defendants’ motions to dismiss the claims

against each of the individual officer defendants except for the

claims against Officers Arakawa, Hee, and Lee, which are not

time-barred.

II.   Claims Against Defendant Honolulu

           Defendant Honolulu argues that Plaintiff’s Section

1983 claims and negligence claim fail to state plausible claims

for relief.    The Court addresses each claim in turn.

      A.   Section 1983 Claim (Count III)

           Defendant Honolulu argues that Plaintiff’s Section

1983 municipal liability claim (“Monell claim”) should be


                              - 25 -
dismissed because the Complaint fails to allege facts that,

accepted as true, plausibly state a claim for relief.

           Section 1983 provides relief against “[e]very person

who, under color of any statute, ordinance, regulation, custom,

or usage of any State . . . causes . . . any citizen of the

United Sates . . . the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws” of the United

States.   42 U.S.C. § 1983.   To state a claim under Section 1983,

a plaintiff must allege two essential elements:   (1) that a

right secured by the Constitution and laws of the United States

was violated; and (2) that the alleged violation was committed

by a person acting under color of state law.   West v. Atkins,

487 U.S. 42, 48 (1988).   A “person” includes “state and local

officials sued in their individual capacities, private

individuals and entities which acted under color of state law,

and local governmental entities.”   Park v. City and Cty. of

Honolulu, 292 F. Supp. 3d, 1080, 1090 (D. Haw. 2018) (citing

Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 995-96 (N. D.

Cal. 1996)); see generally Monell v. N.Y.C. Dep’t of Soc.

Servs., 436 U.S. 658 (1978) (holding that a municipality is a

“person” for purposes of Section 1983).

            Local governments are only liable for Section 1983

violations “where ‘the action that is alleged to be

unconstitutional implements or executes a policy statement,


                               - 26 -
ordinance, regulation or decision officially adopted and

promulgated by that body’s officers.’”      Anderson v. Warner, 451

F.3d 1063, 1070 (9th Cir. 2006) (citing Monell, 436 U.S. at

690).   In other words, municipalities may not be held liable

under Section 1983 for the actions of their employees based on a

respondeat superior theory.    Id.    To satisfy the second element

of a Section 1983 claim against a municipality, Monell requires

the plaintiff to show that the municipality caused an employee

or agent to violate the plaintiff’s constitutional rights “under

color of some official policy.”      436 U.S. at 692.

           Defendant Honolulu argues that Plaintiff’s Complaint

is deficient in two respects:    first, that Plaintiff has not

adequately alleged she was deprived of a constitutional right—

specifically, equal protection of enforcement of the law; and

second, that Plaintiff also has not adequately alleged

additional requirements necessary to state a Section 1983 claim

under Monell.   Defendant Honolulu’s Motion at 7.       The Court

addresses each argument in turn.

           1.     Deprivation of the Right to Equal Protection

           The Equal Protection Clause of the Fourteenth

Amendment prohibits a state from denying to “any person within

its jurisdiction the equal protection of the laws.”        U.S. Const.

amend. XIV § 1.    The Equal Protection Clause essentially

mandates that state and local governments treat alike all


                                - 27 -
persons that are similarly situated.    City of Cleburne v.

Cleburne Living Ctr. 473 U.S. 432, 439 (1985).

          There are two ways to establish an equal protection

violation.    First, a plaintiff may allege that she was

intentionally discriminated against on the basis of her

membership in an identifiable class.    Flores v. Morgan Hill

Unified Sch. Dist., 324 F.3d 1130, 1134-37 (9th Cir. 2003)

(finding that the plaintiffs were “members of an identifiable

class for equal protection purposes because they allege[d]

discrimination on the basis of sexual orientation”) (citing High

Tech Gays v. Def. Indus. Sec. Clearance Office, 895 F.2d 563,

570-74 (9th Cir. 1990) (“finding that homosexuals are not a

suspect or quasi-suspect class, but are a definable group

entitled to rational basis scrutiny for equal protection

purposes”).

          Second, a plaintiff may allege that the defendant

intentionally treated her differently from similarly situated

individuals, and that there was no rational state purpose for

the different treatment.    Vill. of Willowbrook v. Olech, 528

U.S. 562, 564 (2000) (per curium); see also Hyland v. Office of

Hous. & Cmty. Dev., Civ. No. 15-00504 LEK-RLP, 2018 WL 4119903,

at *4 (D. Haw. Aug. 29, 2018).    The second type of claim, where

the plaintiff does not allege membership in a particular class,




                               - 28 -
is known as a “class-of-one” equal protection claim.      Olech, 528

U.S. at 564.

            Plaintiff does not specify which type of equal

protection claim she is asserting.       Indeed, it is reasonable to

read the Complaint as alleging that Plaintiff is part of a class

consisting of victims of domestic abuse whose abusers are HPD

officers.    Compl. at ¶ 3.   However, because Plaintiff’s

Complaint is replete with allegations about how she, as an

individual, was treated by the various defendants, it is also

reasonable to read Plaintiff’s Complaint as asserting a class-

of-one claim.    Accordingly, the Court addresses whether

Plaintiff has adequately alleged that she was subject to a

constitutional deprivation under both equal protection theories.

                 i.   Whether Plaintiff Adequately Alleges a
                      Class-Based Equal Protection Claim

            A class-based equal protection claim requires the

plaintiff to allege that she was intentionally discriminated

against based on her membership in an identifiable class.

Flores, 324 F.3d at 1134; see also Gallinger v. Becerra, 898

F.3d 1012, 1017 (9th Cir. 2018).     Once the plaintiff has

established that she is a member of an identifiable class, the

plaintiff must identify a similarly situated class against which

the plaintiff’s class can be compared.      Freeman v. City of Santa

Ana, 68 F.3d 1180, 1187 (9th Cir. 1995).      If the plaintiff



                                - 29 -
alleges membership in a protected class, such as race, national

origin, or sex, or if the classification implicates a

fundamental right, the court applies a heightened level of

scrutiny in order to determine whether the government’s

treatment is constitutional.     See Gallinger, 898 F.3d at 1017;

Freeman, 68 F.3d at 1187.    If plaintiff has not alleged

membership in a protected class, the court applies rational

basis review.    Gallinger, 898 F.3d 1017.

            Plaintiff argues that Defendant Honolulu’s conduct

violated her right to equal protection of the enforcement of the

law. 7   Omnibus Opposition at 22.   Defendant Honolulu argues in

its Reply that Plaintiff has failed to allege that she is a

member of a protected class. 8    Defendant Honolulu’s Reply at 5.



7
  The Ninth Circuit has recognized that the Equal Protection
Clause applies to enforcement of the law. See, e.g., Estate of
Macias v. Ihde, 219 F.3d 1018, 1028 (9th Cir. 2000) (“[t]here is
a constitutional right . . . to have police services
administered in a nondiscriminatory manner—a right that is
violated when a state actor denies such protection to disfavored
persons”); Navarro v. Block, 72 F.3d 712, 715-17 (9th Cir. 1996)
(alleged police policy to treat domestic violence 911 calls less
urgently than other 911 calls could form the basis for an equal
protection claim); DeShaney v. Winnebago Cty. Dep’t of Soc.
Servs., 489 U.S. 189, 197 n. 3 (1989) (“[t]he State may not, of
course, selectively deny its protective services to certain
disfavored minorities without violating the Equal Protection
Clause”).
8
  The Court notes that because Defendant Honolulu raises this
particular argument for the first time in its Reply, the
argument “shall be disregarded.” L.R. 7.4. Nevertheless, the
Court addresses whether Plaintiff is part of an identifiable
(Continued...)


                                 - 30 -
           Plaintiff alleges that she “was afforded little, if

any, protection under the law as a victim of domestic violence

and abuse because her abuser . . . was a[n] [HPD] officer.”

Compl. ¶ 3.   Plaintiff has adequately alleged a class—victims of

domestic abuse whose abusers are HPD officers—and plead that she

is a member of it because she states that her abuser was an HPD

officer.   Id.   Accordingly, the Court finds that Plaintiff has

adequately alleged she is a member of a class of domestic

violence victims whose abusers are HPD officers, satisfying the

first requirement for bringing a class-based equal protection

claim.

           However, Plaintiff’s Complaint is deficient because

she has not identified a similarly situated class against which

her alleged class can be compared.      Plaintiff argues that the

HPD’s “de facto policy” of ignoring officer misfeasance and

nonfeasance discriminates against victims whose perpetrators are

HPD officers as opposed to victims whose perpetrators are not

HPD officers.    Omnibus Opposition at 26.    However, nowhere in

the Complaint has Plaintiff set forth plausible allegations

identifying a second class of domestic abuse victims.      Plaintiff

merely alleges, in a conclusory manner, that she was treated

differently from other victims of domestic abuse because her


class because it is a requirement to state a cognizable equal
protection claim.



                               - 31 -
abuser was an HPD officer. Such allegations are insufficient to

withstand a 12(b)(6) motion.

          The Ninth Circuit has observed that “[t]he goal of

identifying a similarly situated class . . . is to isolate the

factor allegedly subject to impermissible discrimination.”

Freeman, 68 F.3d at 1187 (internal quotations omitted).

Alleging the existence of a similarly situated group of

individuals is important because without such a “control group,”

a court cannot easily determine whether “unequal treatment of

people in similar circumstances” has taken place.   Id. (internal

quotations omitted) (citing Attorney General v. Irish People,

Inc., 684 F.2d 928, 946 (D.C. Cir. 1982); United States v.

Aguilar, 883 F.2d 662, 706 (9th Cir. 1989)).

          Plaintiff’s claim is deficient not only because it

fails to allege the existence of a similarly situated class, but

also because it fails to allege—in a non-conclusory manner—that

Plaintiff and members of her class were treated differently than

a similarly situated class.    For example, Plaintiff alleges that

Defendant Honolulu’s “de facto policy” of ignoring when HPD

officers violate HPD Policy Number 3.26, titled “Employees

Involved in Domestic Violence” and which requires formal

investigations into allegations of domestic abuse against HPD

officers violates Plaintiff’s right to equal protection.   Compl.

¶¶ 123-26, 157-58.   However, these allegations do not indicate


                               - 32 -
how members of Plaintiff’s purported class were treated

differently from members of another similarly situated class.

Absent such allegations, the Court cannot conclude that there is

a plausible inference that Plaintiff was deprived of her right

to equal protection of the law.   See Iqbal, 556 U.S. at 678

(“The plausibility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully”).

           For the forgoing reasons, the Court finds that

Plaintiff has failed to adequately plead the requirements

necessary to bring an equal protection claim on a class-based

theory.   Therefore, the Court must determine whether Plaintiff

has adequately alleged a class-of-one equal protection

violation.

                ii.   Whether Plaintiff Adequately Alleges a
                      Class-of-One Equal Protection Claim

           As an initial matter, the Court notes that the class-

of-one theory does not apply to government action that

“involve[s] discretionary decisionmaking based on a vast array

of subjective, individualized assessments.”   Engquist v. Oregon

Dep’t of Agric., 553 U.S. 591, 603 (2008).    Although the holding

in Engquist was limited to barring class-of-one claims in the

public employment context, id. at 605, the circuit courts are

divided as to whether the class-of-one claim is a viable equal

protection theory in the context of other discretionary forms of



                               - 33 -
government action, such as law enforcement.    Several circuits

have held that such claims are impermissible.    See, e.g.,

Flowers v. Minneapolis, 558 F.3d 794, 799-800 (8th Cir. 2009)

(holding that a police officer’s investigative decisions may not

be attacked in a class-of-one equal protection claim); United

States v. Moore, 543 F.3d 891, 901 (7th Cir. 2008) (holding that

the exercise of prosecutorial discretion may not be challenged

in a class-of-one equal protection claim).    On the other hand,

the Seventh Circuit has permitted such claims in other law

enforcement situations.   See Hanes v. Zurick, 578 F.3d 491, 492

(7th Cir. 2009) (holding that a class-of-one claim was permitted

where officers repeatedly arrested plaintiff for reasons of

personal animus).

          The Ninth Circuit has not definitively held that

class-of-one claims are permitted or barred in the law

enforcement context.   See, Williams v. Cty. of Alameda, 26 F.

Supp. 3d 925 (N.D. Cal. 2014) (permitting a class-of-one claim

asserting that the police intentionally treated plaintiff

differently from his similarly situated fiancé, but noting that

the Ninth Circuit has never addressed whether a class-of-one

claim is permissible in the law enforcement context).

          Notwithstanding the dearth of authority in the Ninth

Circuit on class-of-one equal protection claims involving law




                              - 34 -
enforcement, the Court addresses whether Plaintiff’s Complaint

adequately states a claim for relief in this context.

           “[A]n equal protection claim can in some circumstances

be sustained even if the plaintiff has not alleged class-based

discrimination, but instead claims that she has been

irrationally singled out as a so-called ‘class-of-one.’”

Engquist, 553 U.S. at 601 (citing Olech, 528 U.S. at 564).      To

establish an equal protection violation based on a class-of-one

theory, the plaintiff must allege that the defendant:    “(1)

intentionally (2) treated [the plaintiff] differently than other

similarly situated [individuals], (3) without a rational basis.”

Gerhart v. Lake Cty., 637 F.3d 1013 (9th Cir. 2011).    The

plaintiff must also “show that the discriminatory treatment ‘was

intentionally directed just at him, as opposed . . . to being an

accident or a random act.’”   N. Pacifica LLC v. City of

Pacifica, 526 F.3d 478 (9th Cir. 2008) (citing Jackson v. Burke,

256 F.3d 93, 96 (2d Cir. 2001)).

           Plaintiff’s Complaint fails to advance a plausible

class-of-one equal protection claim for reasons similar to why

it fails to advance a plausible class-based equal protection

claim.   Critically, Plaintiff does not allege that the Equal

Protection Clause requires state and local governments to treat

similarly situated individuals alike.   This pleading deficiency

is significant because, without more facts, it is unclear how


                              - 35 -
Defendant Honolulu intentionally discriminated against

Plaintiff.

            Although Plaintiff argues that the HPD’s “de facto

policy” of inaction violates the Equal Protection Clause

“because it discriminates against victims such as Plaintiff

whose perpetrators are [HPD] officers as opposed to those whose

perpetrators are regular citizens,”      this argument is not

supported by non-conclusory allegations in the Complaint.

Omnibus Opposition at 39.    Nowhere in the Complaint does

Plaintiff, for example, allege how Defendant Honolulu treated

other similarly situated individuals, or how she was treated

differently from such individuals.

            The Ninth Circuit has observed that where a plaintiff

asserts a class-of-one theory complaining of conduct involving

the exercise of discretion, “there must be some respect in which

the discretion is being exercised so that the complaining

individual is being treated less favorably than others generally

are.”    Towery v. Brewer, 672 F.3d 650, 661, 941-42 (9th Cir.

2012).    Because much of the police conduct 9 that Plaintiff


9
   The conduct that Plaintiff complains of which involves the
exercise of police discretion includes, for example, the HPD
officers’ decisions about how to investigate Defendant Lombardi
in response to the complaints Plaintiff filed against him over
the last ten years, and what, if any, disciplinary action to
take in response to Plaintiff’s complaints. The Court
acknowledges, however, that certain of Plaintiff’s allegations,
(Continued...)


                                - 36 -
complains of involves the exercise of police discretion,

Plaintiff must plead facts that show how the exercise of

discretion resulted in less favorable treatment as compared to

other individuals.   Plaintiff has not met this burden.

          Accordingly, the Court finds that Plaintiff’s

allegations regarding the deprivation of her rights under the

Equal Protection Clause are vague and conclusory.   Indeed,

Plaintiff has not even set forth the basic elements of either a

class-based or class-of-one equal protection claim.   Because

Plaintiff has failed to allege that she was deprived of a

constitutional right under the Equal Protection Clause, the

Court finds that Plaintiff’s Complaint does not adequately plead

the first element of a Section 1983 claim.

          2.   Monell Liability

          The Ninth Circuit has articulated the requirements of

a Monell claim as follows:   the Plaintiff must show (1) “that

[s]he possessed a constitutional right of which [s]he was

deprived; (2) that the municipality had a policy; (3) that this

policy ‘amounts to deliberate indifference’ to the plaintiff’s

constitutional right; and (4) that the policy is the ‘moving

force behind the constitutional violation.’”   Oviatt v. Pearce,



such as that numerous HPD officers assisted Defendant Lombardi
with filing false police reports against Plaintiff, do not
involve the exercise of police discretion.



                              - 37 -
954 F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton v.

Harris, 489 U.S. 378, 389-91 (1989)).

            Plaintiff appears to set forth two theories by which

Monell liability can attach.    Compl. ¶¶ 154-56.   Defendant

Honolulu argues that Plaintiff’s Complaint fails to adequately

plead each of the Monell requirements.    Defendant Honolulu’s

Motion at 7.    The Court addresses the first Monell requirement,

and subsequently addresses the two theories that Plaintiff

asserts in order to satisfy the second, third, and fourth Monell

elements.

                 i.   Deprivation of a Constitutional Right

            With respect to the first Monell element, Defendant

Honolulu argues extensively as to why Plaintiff’s Complaint

fails to adequately plead that any alleged constitutional

violations were committed by HPD officers who were acting under

color of state law.    Defendant Honolulu’s Opposition at 7-11.

            For purposes of a Section 1983 claim against an

individual defendant, a plaintiff is, indeed, required to allege

that the individual defendant acted under color of state law

when the its actions caused a constitutional deprivation.

Anderson, 451 F.3d at 1067.    However, when the defendant is a

municipality, a plaintiff need not allege that the municipality

acted “under color of state law” in order to state a Section

1983 claim.    Instead, Monell requires the plaintiff to show that


                               - 38 -
the municipality, “under color of some official policy,” caused

an employee or agent to violate the plaintiff’s constitutional

rights.   Monell, 436 U.S. at 692.   This requirement is embodied

in the four elements that the Ninth Circuit has articulated are

required to state a Monell claim.    See Oviatt, 954 F.2d at 1474.

Therefore, the issue of whether any HPD officers acted under the

color of state law when the alleged constitutional deprivations

occurred is not relevant for purposes of determining whether

Plaintiff has adequately plead a Monell claim. 10

           Because the Court addressed in the preceding section

the inadequacy of Plaintiff’s Complaint with respect to the

deprivation of her rights under the Equal Protection Clause, the

Court need not repeat that analysis here.   Accordingly, the

Court considers whether the Complaint adequately alleges the

second, third and fourth elements of a Monell claim.




10
  Although whether any HPD officers acted under color of state
law is not an appropriate inquiry when determining whether a
municipality is liable under Monell, it is a critical element in
determining whether an individual is liable under Section 1983.
Anderson, 451 F.3d at 1067. Accordingly, the Court addresses
the parties’ arguments about whether the individual officers
acted under color of state law in the section of its Order that
concerns the motions filed by the individual officer defendants.
The Court also notes that at the Hearing held on November 9,
2018, Defendants, through their counsel, agreed with the Court
that whether Defendant Lombardi acted under color of state law
at any time based on his interactions with Plaintiff is not an
issue before the Court at this time.



                              - 39 -
               ii.   Whether the Municipality Had a Policy

          A municipality may be liable under Section 1983 if it

has a policy of inaction which amounts to a failure to protect

constitutional rights.    City of Canton, 489 at 388.   Two

theories that allow a plaintiff to establish municipal liability

based on a policy of inaction are (1) by demonstrating that the

alleged constitutional violations were caused pursuant to a

“longstanding practice or custom that constitutes the standard

operating procedure” of the municipality, Trevino v. Gates, 99

F.3d 911, 918 (9th Cir. 1996) (internal quotations omitted;

citing Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir.

1992)); see also Pembaur v. City of Cincinnati, 475 U.S. 469,

481-81 n. 10 (1986); and (2) by demonstrating that a

municipality has a policy of inadequate training or supervision.

City of Canton, 489 U.S. at 392.

          Plaintiff alleges municipal liability based on both of

theories, Compl. at ¶¶ 154-156, which the Court addresses in

turn.

                     a.    Longstanding Informal Practice or
                           Custom

          In order to establish a longstanding informal practice

or custom, the plaintiff must show that the alleged custom is

“so persistent and widespread that it constitutes a permanent

and well settled city policy.”    Trevino, 99 F.3d at 918



                               - 40 -
(internal quotations omitted) (citing Monell, 436 U.S. at 691).

“Liability for improper custom may not be predicated on isolated

or sporadic incidents; it must be found upon practices of

sufficient duration, frequency and consistency that the conduct

has become a traditional method of carrying out policy.”    Id.

(citations omitted).

          Plaintiff’s Complaint features many statements

regarding Defendant Honolulu’s alleged “de facto policy,

practice or custom” of favoring its own officers by ignoring

reported instances of officer misfeasance and nonfeasance in

violation of various internal HPD Policies.    This conclusory

allegation, without more, is insufficient to support a plausible

inference that Defendant Honolulu has a policy of inaction with

regard to officer misconduct.    In fact, Plaintiff’s Complaint

contains numerous factual allegations that contradict the

alleged policy of inaction regarding instances where HPD

officers did respond to the various police reports and other

complaints she filed against Defendant Lombardi.    For example,

Plaintiff alleges that two of the PSO complaints she filed

against Defendant Lombardi were sustained; yet she also alleges,

in a conclusory fashion, that the officers who worked in the PSO

and Defendant Honolulu violated HPD Policy Number 5.01, titled

“Complaints and Internal Investigations,” because Defendant




                                - 41 -
Lombardi was allegedly never counseled, disciplined, suspended,

terminated or prosecuted.   Compl. ¶ 114, 131, 142.

           Plaintiff correctly notes that the existence of a

custom or informal policy may be proved by “evidence of repeated

constitutional violations for which the errant municipal

officials were not discharged or reprimanded,” Navarro, 72 F.3d

at 714.   However, Plaintiff’s arguments in this respect fail

because Plaintiff has not adequately alleged that she was

deprived of any constitutional rights. 11   Thus, Plaintiff has not

adequately alleged repeated violations for which HPD officers

were not reprimanded.

           Plaintiff also argues that Navarro stands for the

proposition that a course of conduct with respect to a single

plaintiff spanning a period of months is sufficient to establish

the existence of a custom or informal policy.    Omnibus

Opposition at 35.   Navarro, however, involved a motion for


11
  The Court also notes that establishing an unconstitutional
longstanding practice or custom appears to be incompatible with
a class-of-one equal protection claim because the practice or
custom must also be widespread. Trevino , 99 F.3d at 918.
Because a class-of-one claim requires intentional discriminatory
treatment of one individual in comparison to similarly situated
individuals, it does not appear that such treatment could be so
“persistent and widespread” that it constitutes a “permanent and
well settled city policy” as required by Monell. 436 U.S. at
691. Instead, a class-based equal protection claim appears to
be more appropriate in the context of a municipality’s alleged
unconstitutional longstanding practice or custom, as the
plaintiffs in Navarro alleged. 72 F.3d at 715.



                              - 42 -
summary judgment in which the court found that the district

court erred in concluding that no genuine issue of material fact

existed as to whether the county defendant had a policy or

custom of not classifying domestic violence calls as

emergencies.   72 F.3d at 715.    The court further found that if

the county defendant did have such a policy, it was up to the

district court to determine whether the policy was

constitutional by applying rational basis review.        Id. at 716-

17.   The Navarro court was concerned with an alleged custom or

policy that allegedly affected all 911 callers complaining of

domestic abuse.   Navarro is distinguishable from the instant

case because Plaintiff has not alleged that Defendant Honolulu’s

allegedly unconstitutional “de facto policy” is so widespread as

to constitute official policy—Plaintiff only describes how the

alleged policy affects her.   Accordingly, Plaintiff has not

adequately alleged the existence of a longstanding practice or

custom for purposes of establishing a policy under Monell.

           As to the Monell causation requirements, Plaintiff

merely alleges that Defendant Honolulu’s informal policy of

inaction “encouraged and emboldened Defendant Lombardi to act

with reckless disregard and/or deliberate indifference” to

Plaintiff’s constitutional rights, and that the policy of

inaction was “the moving force behind the deprivation” of

Plaintiff’s constitutional rights.        Compl. ¶¶ 158, 159.   Indeed,


                                 - 43 -
the Supreme Court has stated that deliberate indifference “is a

stringent standard of fault, requiring proof that the municipal

actor disregarded a known or obvious consequences of his

actions.”   Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 410

(1997).   Nowhere does Plaintiff’s Complaint plead non-conclusory

allegations that meet this causation requirement.

            Accordingly, the Court finds that Plaintiff has failed

to state a Monell claim under the theory that Defendant Honolulu

has a longstanding custom or practice of ignoring officer

misfeasance and nonfeasance.

                      b.    Failure to Train

            In order to state a Monell claim based on a failure to

train theory, the Plaintiff must plead facts sufficient to

allege that the municipality has an inadequate training program,

the municipality’s deliberate indifference to adequately

training its law enforcement officers, and that the failure to

train actually caused the plaintiff to be deprived of

constitutional rights.     Merritt v. Cty. of Los Angeles, 875 F.2d

765, 770 (9th Cir. 1989).    The Supreme Court has stated that

“[a] municipality’s culpability for a deprivation of rights is

at its most tenuous where a claim turns on a failure to train.”

Connick v. Thompson, 563 U.S. 51, 61 (2011).    “To satisfy the

statute, a municipality’s failure to train its employees in a

relevant respect must amount to ‘deliberate indifference to the


                                - 44 -
rights of persons with whom the [untrained employees] come into

contact.’”   Id. (quoting City of Canton, 489 U.S. at 388

(alterations in original)).   Where policymakers continue to

adhere to an approach that they “know or should know has failed

to prevent tortious conduct by employees,” the deliberate

indifference necessary to trigger municipal liability is

established.   Connick, 563 U.S. at 62.   A plaintiff may

demonstrate deliberate indifference by establishing a “pattern

of similar constitutional violations by untrained employees.”

Id.

          Plaintiff’s Complaint is deficient in pleading a

failure to train theory for several reasons.    First, although

Plaintiff alleges that Defendant Honolulu “knew or should have

known that it failed to adequately train[]” the various HPD

officers with respect to complying with internal HPD policies,

Compl. ¶¶ 154-56, Plaintiff does not allege any particular

omissions with respect to HPD’s training programs.    Indeed,

Plaintiff must allege facts that show Defendant Honolulu

“disregarded the known or obvious consequence that a particular

omission in their training program would cause employees to

violate” her rights.   Flores v. Cty. of Los Angeles, 758 F.3d

1154, 1159 (9th Cir. 2014).   Accordingly, the Court finds that

Plaintiff’s allegations regarding the Defendant Honolulu’s

failure to train HPD officers are conclusory and implausible.


                              - 45 -
          Second, Plaintiff alleges that various HPD officers

and Defendant Honolulu were deliberately indifferent to

Plaintiff’s constitutional rights, and that because of this

deliberate indifference Defendant Honolulu was the moving force

behind the constitutional deprivation.   Compl. ¶¶ 151, 158.   The

pleading standard established by Iqbal requires more than

“[t]hreadbare recitals of the elements of a cause of action.”

556 U.S. at 678.   To adequately establish the deliberate

indifference required for a failure to train claim, Plaintiff

must plead facts sufficient to establish a repeated pattern of

constitutional violations.   Connick, 563 U.S. at 62.   Because

Plaintiff’s allegations regarding the Defendants’ conduct are

insufficient to establish an equal protection violation, the

Court finds that Plaintiff has not adequately plead the

deliberate indifference or causation requirements necessary to

state a Monell claim based on a failure to train theory.    See

Park, 292 F. Supp. 3d at 1100.

          In sum, the Court finds that Plaintiff has not

plausibly alleged a Monell claim under either a longstanding and

widespread practice or custom theory or a failure to train

theory.

          Accordingly, the Court finds that Plaintiff has failed

to plausibly allege that Defendant Honolulu deprived Plaintiff

of her rights under the Equal Protection Clause.   For these


                              - 46 -
reasons, the Court dismisses Plaintiff’s Section 1983 claim

against Defendant Honolulu without prejudice.

      B.   Negligence Claim (Count V)

           The Complaint’s negligence count incorporates all

preceding allegations and states that “Defendant Officers, John

and/or Jane Doe Defendants, and Defendant City and County of

Honolulu acted herein negligently thereby proximately and

directly causing Plaintiff and her children to suffer pain,

mental anguish, severe emotional distress, anxiety,

embarrassment, humiliation, worry, and anger . . .” Compl. ¶

164. 12

           In order to properly plead a Hawai’i state law

negligence claim, plaintiff must plead facts that plausibly

establish the defendant’s “(1) duty to conform to a certain

standard of conduct, (2) breach of that duty, (3) causal

connection between the breach and the injury, and (4)

damage[s].”    Park, 292 F. Supp. 3d at 1101 (citing Pourny v.

Maui Police Dep’t, Cty. of Maui, 127 F. Supp. 2d 1129, 1145 (D.

Haw. 2000)).

12
  Plaintiff argues that she has filed state tort claims against
Defendant Honolulu for “negligence and negligent training,
supervision, and/or discipline by the [HPD].” Omnibus
Opposition at 11-12. Despite this argument, nowhere does
Plaintiff’s Complaint appear to allege negligence claims under
the theories of negligent training, supervision, or discipline.
As discussed herein, Plaintiff appears only to assert a general
negligence claim.



                               - 47 -
          Defendant Honolulu argues that Count V should be

dismissed because Plaintiff has failed to sufficiently plead the

first three elements of a general negligence claim.    Honolulu’s

Motion at 19.   In response, Plaintiff argues at length why

Defendant Honolulu owed a duty to Plaintiff, and the ways in

which Defendant Honolulu breached its duty and how the breach

was the proximate cause of Plaintiff’s injury.   Omnibus

Opposition at 45.

          Despite Plaintiff’s arguments in opposition to

Defendant Honolulu’s motion regarding the elements of a general

negligence claim, nowhere in the Complaint has Plaintiff alleged

any of the requisite elements of negligence.   The Complaint does

not allege that any defendants owed Plaintiff a duty, that any

defendants breached a duty, or that any breach caused

Plaintiff’s injuries.

          For the foregoing reasons, the Court dismisses

Plaintiff’s negligence claim against Defendant Honolulu without

prejudice.

III. Claims Against the Remaining Officer Defendants

          Plaintiffs bring claims against all of the officer

defendants in both their official and individual capacities.

Compl. ¶¶ 12, 13.   Because the Court has dismissed the claims

against most of the Officer Defendants and against Defendant

Cravalho and Defendant Moszkowicz, the Court only addresses the


                              - 48 -
claims against Officers Arakawa, Hee, and Lee. The Court first

addresses the official capacity claims, and next addresses the

individual capacity claims.

     A.   Official Capacity Claims

          Personal capacity suits, on the one hand, seek to

impose personal liability upon a government official for actions

it takes under color of state law.     See Hafer v. Melo, 502 U.S.

21, 5 (1991).   Official capacity suits, on the other hand,

“generally represent only another way of pleading an action

against an entity of which an officer is an agent.”    Monell, 436

U.S. at 690 n. 55.   Courts, therefore, generally treat such

suits as suits against the governmental entity.    Kentucky v.

Graham, 473 U.S. 159, 166 (1985); see also Carnell v. Grimm, 872

F. Supp. 746, 752 (D. Haw. 1994) (dismissing claims against

officials in their official capacity as duplicative where the

municipality had also been sued); Freeland v. Cty. of Maui, Civ.

No. 11-00617 ACK-KS, 2013 WL 6528831, at *5 (D. Haw. Dec. 11,

2013) (“[T]he official-capacity claims ‘duplicate[ ] the claims

asserted against the [County of Maui]’ and are therefore

dismissed” (alterations in original) (citations omitted)).

          For the foregoing reasons, the Court dismisses with

prejudice all of Plaintiff’s official capacity claims against

Officers Arakawa, Hee, and Lee.




                              - 49 -
       B.   Individual Capacity Claims

            Having determined that Plaintiff’s claims against most

of the individual Officer Defendants are time-barred, the Court

considers whether the Plaintiff’s allegations against Officers

Arakawa, Hee, and Lee state plausible claims for relief.

            1.   Section 1983 Claims (Counts I and II)

            The only allegations in the Complaint concerning the

Officer Defendants which occurred after March 15, 2016 deal

specifically with Officers Arakawa, Hee, and Lee. 13     These

allegations are as follows: (1) on March 18, 2016, Defendant

Lombardi filed a police report that was authored by Officer

Arakawa and approved by Officer Hee, which alleged Plaintiff

committed custodial interference; (2) on May 11, 2017, Officer

Lee notified Plaintiff via email that one of her complaints

against Defendant Lombardi had been closed on November 9, 2015;

and (3) on May 24, 2017, Defendant Lombardi sent Plaintiff an

email threatening to bring custodial interference charges

against her, which Plaintiff immediately forwarded to Officer

Lee.




13
  Although several allegations regarding Defendant Lombardi
occurred after March 15, 2016, Defendant Lombardi has not filed
a motion to dismiss. Accordingly, the Court does not address
those allegations with respect to the Officer Defendants’
Motion.



                               - 50 -
          In order to bring a claim under Section 1983 against

an individual defendant, a plaintiff must establish (1) the

deprivation of a right secured by the Constitution and laws of

the United States; and (2) that the alleged violation was

committed by a person acting under color of state law.     West,

487 U.S. at 48.    Officer Defendants argue that Plaintiff’s

Complaint fails to plausibly allege both of these requirements.

Officer Defendants’ Motion at 5; Defendant Honolulu’s Motion at

7. 14

                  i.   Deprivation of a Constitutional Right

          Plaintiff argues that the Officer Defendants’ actions

deprived her of her rights under the Equal Protection Clause

because, due to Defendant Honolulu’s alleged de facto policy of

ignoring HPD officer misfeasance and nonfeasance, the Officer

Defendants “failed to intervene, counsel, investigate, or

discipline Defendant Lombardi” and assisted Defendant Lombardi

in his harassment of Plaintiff by, among other things, helping

him file police reports against her.     Second Opposition at 15.

The Officer Defendants argue that Plaintiff’s Complaint

14
  The Officer Defendants’ Motion incorporates by reference the
arguments set forth in Defendant Honolulu’s Motion. Officer
Defendants’ Motion at 1. Because whether a person acts under
the color of state law is properly analyzed in the context of a
Section 1983 claim against an individual defendant, see
Anderson, 451 F.3d at 1067-70, the Court addresses whether the
individual defendants acted under color of state law in this
section of its Order.



                                - 51 -
inadequately pleads a plausible claim that the Officer

Defendants’ actions violated Plaintiff’s equal protection

rights.   Officer Defendants’ Motion at 6.

           Because the Court has determined that most of

Plaintiff’s allegations regarding the Officer Defendants are

time-barred, the Court focuses only on the events that occurred

after March 15, 2016.    These acts include (1) Officer Arakawa

drafting a police report filed by Defendant Lombardi; (2)

Officer Hee approving that same report; (3) Officer Lee

notifying Plaintiff via email that one of the complaints

Plaintiff filed against Defendant Lombardi had been closed; and

(4) Plaintiff forwarding Officer Lee an email she received from

Defendant Lombardi.

           As discussed at length above, Plaintiff’s Complaint

fails to adequately allege an equal protection violation.    In

addition to this basic deficiency, Plaintiff does not explain

how, specifically, the acts complained of violated her

constitutional rights.    For example, Plaintiff does not explain

how Officers Arakawa and Hee violated her right to equal

protection by authoring and approving a police report that

Defendant Lombardi filed.    Compl. ¶ 103.   It is equally unclear

how an email sent by Officer Lee notifying Plaintiff that one of

her complaints against Defendant Lombardi had been closed is an

equal protection violation.    Id. ¶¶ 95-96.


                               - 52 -
           For these reasons, Plaintiff’s Complaint fails to

adequately plead that she suffered a constitutional deprivation

at the hands of any individual Officer Defendants.

                ii.   Under Color of State Law

           Plaintiff argues that Defendant Lombardi and the other

Officer Defendants’ actions were conducted under color of state

law, in satisfaction of the second requirement of a Section 1983

claim against an individual defendant.     Defendant Honolulu

argues that Defendant Lombardi’s actions were not conducted

under color of state law.     Defendant Honolulu’s Motion at 7.

           The Ninth Circuit has observed that “[t]here is no

‘rigid’ formula for determining whether a state or local law

official is acting under color of state law.”     Anderson, 451

F.3d at 1068.   If a defendant’s conduct amounts to state-action

under the Fourteenth Amendment, “that conduct is also action

under color of state law and will support a suit” under Section

1983.   West, 487 U.S. at 49 (citation omitted).    To constitute

state action, the constitutional deprivation must be caused “by

a person for whom the state is responsible and the party charged

with the deprivation must be a person who may fairly be said to

be a state actor.”    Id.   Therefore, “a public employee acts

under color of state law while acting in his official capacity

or while exercising his responsibilities pursuant to state law.”

Id. at 50.


                                - 53 -
          Defendant Honolulu argues that Plaintiff’s Complaint

fails to adequately plead that Defendant Lombardi acted under

color of state law with respect to his alleged constitutional

violations.    Defendant Honolulu’s Motion at 7.   Defendant

Honolulu describes the requirements for a court to find that an

off-duty officer acted under the color of state law and explains

how Plaintiff’s Complaint fails to plead those requirements.

Id. at 8; see Anderson, 451 F.3d at 1068-69.     However, because

Defendant Lombardi has not filed a motion to dismiss, the Court

declines to address whether Defendant Lombardi acted under color

of state law.

          Thus, notwithstanding Plaintiff’s failure to allege

how any of the Officer Defendants violated her rights under the

Equal Protection Clause, the Court is left to address the

question of whether or not the Officer Defendants 15 were acting

under color of state law when they engaged in the acts set forth

in Plaintiff’s Complaint.

          As the Supreme Court clearly stated in West, public

employees that act in their official capacities or exercise

their responsibilities pursuant to state law act under color of

state law.    487 U.S. at 50.   The alleged acts by Officers


15
  Because the Court has already determined that claims against
most of the Officer Defendants are time-barred, the Court only
addresses the actions of Officers Arakawa, Hee and Lee.



                                - 54 -
Arakawa, Hee, and Lee consisted of drafting a police report,

approving a police report, and sending an email about one of

Plaintiff’s complaints.   Plaintiff adequately alleges that these

acts were conducted under color of state law because the

officers engaged in the acts in their official capacities as HPD

officers.    Therefore, Plaintiff has plausibly alleged that these

particular defendants acted under color of state law, with

respect to these specific acts, for purposes of bringing a

Section 1983 claim.

            Notwithstanding the fact that Plaintiff has plausibly

alleged that Officers Arakawa, Hee, and Lee acted under color of

state law, Plaintiff has failed to allege how their actions

deprived her of constitutional rights.   Accordingly, the Court

GRANTS the Officer Defendants motion to dismiss with respect to

all of the Section 1983 claims asserted against Officers

Arakawa, Hee, and Lee without prejudice.   Plaintiff is granted

leave to amend her Complaint but only as to the claims arising

from allegations that are not time-barred by the two-year

statute of limitations.

            2.   Negligence Claims (Count V)

            Plaintiff argues that the Officer Defendants’ conduct

constituted negligence under Hawai’i state law because certain

Officer Defendants had a duty to supervise and investigate their

employees, that the Officer Defendants breached their duty by


                               - 55 -
failing to investigate Defendant Lombardi, and that the harm

Defendant Lombardi caused Plaintiff was foreseeable as a result

of these breaches.   Second Opposition at 27-31.

          Although Plaintiff raises these arguments regarding

the elements of a negligence claim in her Second Opposition, she

fails to allege in her Complaint how, specifically, the Officer

Defendants’ were negligent.    As discussed, Plaintiff’s Complaint

does not allege that any defendants owed her a duty, that a duty

was breached, or that any breach caused Plaintiff’s injuries.

          Accordingly, the Court dismisses the negligence claims

against the Officer Defendants without prejudice.   Plaintiff is

granted leave to amend, but only as to claims against Officers

Arakawa, Hee, and Lee because the allegations against the other

individual Officer Defendants are time-barred by the two-year

statute of limitations.

                              CONCLUSION

          For the foregoing reasons, the Court GRANTS

Defendants’ motions to dismiss for failure to state claims upon

which relief can be granted as follows:

          1. The Court GRANTS WITH PREJUDICE the Officer
             Defendants’ Motion as to all claims except those
             asserted against Officers Arakawa, Hee, and Lee in
             their individual capacities, which are dismissed
             WITHOUT PREJUDICE;

          2. The Court GRANTS WITH PREJUDICE Defendant Cravalho’s
             Motion and Defendant Moszkowicz’s Motion as to all
             claims; and


                                - 56 -
            3. The Court GRANTS WITHOUT PREJUDICE Defendant
               Honolulu’s Motion as to all claims.

            Plaintiff must file an amended complaint within thirty

days of the entry of this Order or else judgment will be entered

against her.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai’i, November 16, 2018.




                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge




Garcia v. City and County of Honolulu, et al., Civ. No. 18-00100 ACK-KSC,
Order Granting Defendants’ Motions to Dismiss.


                                   - 57 -
